DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 Applicant’s arguments, see Remarks, filed May 9, 2022, with respect to the rejection(s) of claim(s) 1 under USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al (US 2022/0046272, hereafter Zhang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7 – 11, and 16 - 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2021/0274175, hereafter Lim) in view of Zhang et al (US 2022/0046272, hereafter Zhang).

As per claim 1, a method of video decoding for a decoder, the method comprising:
decoding prediction information of a block of a coded region in a video from a coded video bitstream, the prediction information including high level signaling information (¶ 353 and 354; ¶ 353: Information indicating whether the mapping/inverse mapping of the luma component and chroma component is available may be signaled through a set of sequence parameters; ¶ 412);
determining a maximum number of motion vector prediction candidates in a motion vector prediction candidate list for an intra block copy (IBC) mode based on the high level signaling information (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.; ¶ 527; In this case, the encoder or the decoder may limit the size of the candidate list to a maximum of U. Here, the U may be 0 or any positive integer. The U may be determined on the basis of at least one of the coding parameters of the current block and the coding parameters of the candidate);
determining whether a prediction mode of the block is the IBC mode based on the maximum number of motion vector prediction candidates in the motion vector prediction candidate list and the constraint information including a combination of (i) a slice type of the coded region (¶ 304;  When the slice type is an I slice), (ii) a chroma channel type of the block (¶ 304;  the tree type of the chroma component can be identified from the expression “DUAL_TREE_CHROMA”), and (iii) a width of the block and a height of the block (¶ 304; When the slice type is an I slice and the qtbtt_dual_tree_intra_flag has a second value (for example, 1), the block partition structure of the luma component and the block partition structure of the chroma components derived from the 64×64 coding unit may be different from each other); and decoding the block based on whether the prediction mode of the block is determined as the IBC mode.
However, Lim does not explicitly teach wherein the determining whether the prediction mode of the block is the IBC mode includes determining that the prediction mode of the block is not the IBC mode in response to the maximum number of motion vector prediction candidates in the motion vector prediction candidate list being zero.
In the same field of endeavor, Zhang teaches wherein the determining whether the prediction mode of the block is the IBC mode includes determining that the prediction mode of the block is not the IBC mode in response to the maximum number of motion vector prediction candidates in the motion vector prediction candidate list being zero (see claim 7).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Zhang.  The advantage is an improvement in video compression.
Regarding claims 2, 11, 20, Lim teaches the coded region comprises at least one of a video sequence, a group of pictures (GOP), a picture, a slice, or a tile (¶ 304).
Regarding claims 3, 12, Lim discloses the method of claim 1, wherein the determining whether the prediction mode of the block is the IBC mode comprises:
determining whether the prediction mode of the block is the IBC mode based on the maximum number of motion vector prediction candidates in the motion vector prediction candidate list and constraint information including a combination of (i) a slice type of the coded region (¶ 304;  When the slice type is an I slice), (ii) a chroma channel type of the block (¶ 304;  the tree type of the chroma component can be identified from the expression “DUAL_TREE_CHROMA”), and (iii) a width of the block and a height of the block (¶ 304; When the slice type is an I slice and the qtbtt_dual_tree_intra_flag has a second value (for example, 1), the block partition structure of the luma component and the block partition structure of the chroma components derived from the 64×64 coding unit may be different from each other).
Regarding claims 7, 16, Lim teaches the IBC mode comprises one or more of a  merge mode and an advanced motion vector prediction (AMVP) mode (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.).
Regarding claims 8, 17, Lim teaches the merge mode of the IBC mode and the AMVP mode of the IBC mode share the motion vector prediction candidate list (¶ 354; The IBC mode may include a skip mode, a merge mode, an AMVP mode, and the like.).
Regarding claim 9, 18, Lim teaches the motion vector prediction candidate list for the merge mode of the IBC mode is different from a motion vector prediction candidate list for the AMVP mode of the IBC mode (¶ 354; In the case of a skip mode or a merge mode, a merge candidate list is constructed, and the merge index is signaled so that one merge candidate may be specified. … In the case of an AMVP mode, the difference block vector may be signaled. In addition, the prediction block vector may be derived from the left neighboring block and the upper neighboring block of the current block.) .



Allowable Subject Matter
Claims 4-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487